Citation Nr: 1243756	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to September 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Buffalo, New York.  It was remanded by the Board for additional development in October 2010.  That development having been completed, the case was returned to the Board.  

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD.  However, the medical evidence shows that she has been diagnosed with various psychiatric disorders, which may arise from the same symptoms for which the Veteran was seeking benefits.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  


FINDINGS OF FACT

1.  The evidence does not corroborate the Veteran's report of a personal assault in service.

2.  PTSD is not shown to be due to military service.

3.  An acquired psychiatric disorder other than PTSD is not shown to be due to military service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  An acquired psychiatric disorder other than PTSD was not incurred or aggravated in-service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in July 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The Veteran was notified that evidence other than the Veteran's service records may corroborate the claimed assault in a statement of the case dated in November 2006.  This case was most recently readjudicated in February 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

 Service connection

The Veteran contends that she developed PTSD as a result of a sexual assault in service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f).  

Corroboration of the stressor is not required when a VA psychiatrist or psychologist diagnoses PTSD resulting from a fear of hostile military or terrorist activity when that fear is consistent with the circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  Corroboration of the existence of a stressor is also not required in certain circumstances when the Veteran was diagnosed with PTSD in service, the Veteran engaged in combat with the enemy and the claimed stressor is related to that experience, or the Veteran was a prisoner of war and the claimed stressor is related to that experience.  38 C.F.R. § 3.304(f)(1), (2), (4).  Corroboration of the existence of an in-service stressor is necessary in all other cases, including those based on claimed personal assaults.

When a claim of entitlement to service connection for posttraumatic stress disorder  is premised upon an alleged personal assault, evidence from sources other than service records may corroborate the Veteran's account of the stressor. Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault. 38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272  (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to PTSD claims premised upon alleged personal assaults. In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99  (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30. 

The M21-1MR provisions regarding claims of PTSD based on personal assault provide that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  Particular requirements are established regarding the development of "alternative sources" of information because  service records may be devoid of evidence, given that many victims of personal assaults, especially sexual assaults and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b. Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician".  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c. 

At the time she filed her claim in June 2005, the Veteran alleged that she was sexually assaulted around May 1978.  She did not provide any additional information about the claimed assault at that time.  

The Veteran's service treatment records do not show treatment for PTSD or any other psychiatric disorder.  There is no evidence showing corroborative factors that might help verify her claim such as evidence showing that the appellant sought sexually transmitted disease screening or pregnancy testing around the time of the claimed assault.  The Veteran did not complain of any psychiatric symptoms at the time of her separation examination in August 1988.

The Veteran's enlisted performance reports are generally positive, with no significant changes noted soon after the time of the alleged attack.  There was a notable decline in performance during the 1982-1983 reporting period, but this is years after the claimed 1978 sexual assault.  The appellant's enlisted performance reports before and after that year were positive.  

VA and Vet Center treatment records show a long history of treatment for PTSD since the mid-1990s, at times specifically stated to be related to childhood trauma.  Indeed, during a January 1997 VA hospitalization, the appellant reported that she was, "raped by virtually everyone she knew including her father, her brothers, and a brother in law."  Other diagnoses include an anxiety disorder, major depressive disorder, and dysthymic disorder.  In the treatment records over the years there are repeated discussions of child abuse suffered by the Veteran.  On numerous occasions she reported being sexually abused by several relatives as a child and she related having fears that her own daughter was sexually abused.  

Prior to this claim being filed, the only mention of any alleged sexual assault that purportedly occurred during the Veteran's military service was presented at a March 2004 therapy appointment.  Notably, that treatment record states that the Veteran was married at the time of the assault and she thought that this would protect her.  Significantly, the Veteran did not get married until October 1980, more than two years after the 1978 claimed assault.  Therefore, this statement raises credibility questions concerning the current claim since is inconsistent with the Veteran's current report that the sexual assault occurred in May 1978.  

More recent VA treatment records reflect that the Veteran reported sexual harassment, sexual assault, interactions with a "sociopath," and persecution by her superiors when she was in the Navy.  These records also continue to mention the child sexual abuse of the Veteran and her difficulty coping with that.  The Veteran's self reported history of childhood abuse is referenced far more frequently than the alleged in service experiences.  

In one record in August 2009 she claimed she witnessed a sexual assault on another woman in the military, but in 2009 the Veteran did not mention the currently alleged 1978 assault.  

In a diary entry dated in May 2005 the Veteran wrote that she applied for service connected disability and that this was the first time she discussed the sexual assault in 27 years.  Apparently, the Veteran was instructed to write in her diary by the coordinator of a women's group in 2005.  At that time, she described a sexual assault by "[redacted]" and another man that occurred while she was stationed in Italy.  In a February 2006 diary entry the Veteran wrote that she did not remember the claimed assault when she first started coming to VA for psychiatric treatment but more recently she recalled the assault and numerous instances of sexual harassment occurred while she was in the military.  The appellant wrote that she was angry her disability claim was turned down stating that she was sexually assaulted by two men in the Navy and was in no condition to talk about her experience at the time.  

The Veteran submitted a letter from her sister who related that she saw the appellant after service in 1991.  In 1991, the appellant was reportedly distant and she was drinking a lot.  The Veteran reported at that time that she was "really sad."  She reported difficulty flying on airplanes and being violent at times.  She could not sleep at night due to bad dreams.  The Veteran's sister wrote that this represented a significant change from the appellant's behavior before service.  While the Veteran's sister reported that she observed behavioral changes in the appellant in 1991, this was many years after the claimed sexual assault.  Hence, it does not help to corroborate the 1978 assault.  

The Veteran was afforded a VA examination in August 2011.  Following the examination the examiner diagnosed PTSD related to military sexual trauma.  The examiner wrote that she believed that this represented a fear of "hostile military or terrorist activity."  The examiner, however, provided absolutely no rationale for this statement.  It is clear that the Veteran's claim is based on an alleged in-service sexual assault in Italy.  She is not claiming that she was sexually assaulted by enemy forces, or that the alleged assault was due to terrorist activity.  In a November 2011 addendum, the examiner clarified that she believed that the Veteran's PTSD resulted from military sexual trauma and not from a generalized fear of hostile military or terrorist activity.  

The Board must conclude that the evidence does not corroborate the existence of the Veteran's claimed stressor, and her testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v . Brown, 9 Vet. App. 163, 166 (1996).  There must be independent evidence to corroborate the occurrence of the claimed stressor, in this case, a personal assault.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  There is absolutely no such evidence in this case.  There is no evidence of any such factors as behavioral changes, an in-service request for transfer to another duty station, deterioration in work performance, unexplained psychiatric difficulties, or unexplained social or economic behavior changes.  The only evidence of deteriorated work performance was from a reporting period a few years after the alleged assault, and appeared to be limited to that one year.  While the Veteran apparently began abusing substances some time during her 10 years in service, there is no evidence that this first occurred soon after the alleged assault in May 1978.  

There are no records from law enforcement authorities or rape crisis centers and no contemporaneous physical or mental health treatment records reflective of a claimed assault.  Post-service treatment records show a great deal of treatment related to child sexual abuse but these records are nearly bereft of any mention of the alleged in service assault.  While the Veteran's sister wrote a letter describing behavioral changes, her letter referred to a time many years after the claimed assault.  Although the VA examiner apparently accepted the Veteran's report of the in service sexual assault and diagnosed PTSD related to military sexual trauma, the opinion of a medical professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Insofar as there is no independent evidence that corroborates the occurrence of the claimed personal assault, entitlement to service connection for posttraumatic stress disorder may not be granted.

The Board notes that the Veteran has, at times, been diagnosed with various other psychiatric disorders.  There is, however, absolutely no competent evidence suggesting that any diagnosed acquired psychiatric disorders is related to the Veteran's military service, and the appellant has not claimed that any psychiatric disorder other than PTSD occurred due to her military service.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

The appeal is denied.

 
ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder other than PTSD is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


